1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   ALFONSE CASTRONOVA,                        Case No.: 2:18-cv-01785-APG-CWH
20                  Plaintiff,                               ORDER
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              TRANS UNION LLC
     PENNYMAC LOAN SERVICES LLC;
23   WELLS FARGO DEALER SERVICES;
     EXPERIAN INFORMATION SOLUTIONS,    [FIRST REQUEST]
24
     INC.; EQUIFAX INFORMATION SERVICES
25   LLC; and TRANSUNION LLC,

26                  Defendants.

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
1           Plaintiff Alfonse Castronova (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30) thirty days:
4
            1.      The Parties settled this matter on December 21, 2018.
5

6           2.      The Parties are currently working on finalizing their Settlement Agreement.

7           3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
8
     of Trans Union to allow them additional time to finalize the settlement agreement.
9
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
10
     March 26, 2019.
11

12
          DATED February 26, 2019.
13    KNEPPER & CLARK LLC                                LEWIS BRISBOIS BISGAARD & SMITH LLP

14    /s/ Shaina R. Plaksin                              /s/ Jason G. Revzin
15    Matthew I. Knepper, Esq.                           Jason G. Revzin, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 8629
16    Miles N. Clark, Esq.                               Lewis Brisbois Bisgaard & Smith LLP
      Nevada Bar No. 13848                               6385 S. Rainbow Blvd., Suite 600
17    Shaina R. Plaksin, Esq.                            Las Vegas, NV 89118
18    Nevada Bar No. 13935                               Email: Jason.revzin@lewisbrisbois.com
      10040 W. Cheyenne Ave., Suite 170-109
19    Las Vegas, NV 89129                                Counsel for Defendant
      Email: matthew.knepper@knepperclark.com            Trans Union LLC
20    Email: miles.clark@knepperclark.com
21    Email: shaina.plaksin@knepperclark.com             IT IS SO ORDERED.

22    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
23    Nevada Bar No. 9086                                ______________________________
24    8985 S. Eastern Avenue, Suite 350                  UNITED STATES DISTRICT JUDGE
      Henderson, NV 89123                                Dated: February 27, 2019.
25    Email: dkrieger@hainesandkrieger.com
26    Counsel for Plaintiff
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
